Citation Nr: 1509554	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar strain (claimed as back problems).

2.  Entitlement to service connection for bilateral knee disorder.

3.  Entitlement to service connection for an acquired mental disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas that-in pertinent part, denied the benefits sought on appeal.

The Veteran appeared at a Board hearing at the RO in January 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  The undersigned held the record of the hearing open for submission of additional evidence.  No additional evidence was received.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that he is in receipt of disability benefits awarded by the Social Security Administration (SSA).  There is no indication in the claims file that any records extant have been sought.  Once VA is put on notice that the Veteran is in receipt of such benefits, VA has a duty to obtain any records extant.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).  It appears there are also outstanding VA treatment records.

The Veteran has not been afforded VA examinations regarding the knee or mental health disability claims.  He testified that he began to experience symptoms of both disabilities in service and that a VA examiner had told him his mental health disability was related to events in service.  This evidence triggers VA's duty to obtain examinations.  38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's VA mental health treatment; and all records of treatment for the conditions at issue since April 2011.

Ask the Veteran to identify the VA treatment provider who told him that his psychiatric disability was related to service, and ask him to provide a statement from that provider.

If the Veteran adequately identifies the provider, ask the provider to submit a supporting statement.

2.  Obtain from the SSA, the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim and award of benefits.

3.  Afford the Veteran a VA examination to determine whether any current knee disability, at least as likely as not, had its onset in service or is otherwise related to a disease or injury in service.  The examiner should note that the claims folder was reviewed.

The examiner should note that the absence of supporting service treatment records is, by itself, insufficient reasons to provide a negative opinion.

4.  Afford the Veteran a VA examination to determine whether any current psychiatric disability (shown at any time since 2011), at least as likely as not, had its onset in service or is otherwise related to a disease or injury in service.  The examiner should note that the claims folder was reviewed.

The examiner should note that the absence of supporting service treatment records is, by itself, insufficient reasons to provide a negative opinion.  The examiner should note the reports in VA treatment records of a history of PTSD and depression

5.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




